Citation Nr: 0710769	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, claimed as secondary to service-connected right 
knee and/or back disability.

2.  Entitlement to an increased evaluation for status post 
laminectomy for herniated discs with abnormality of L5 with 
subluxation, and X-ray evidence of L5-S1 disc herniation, 
currently rated as 40 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1980 to November 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in July 2006; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that her service-connected lumbar spine 
disability is more disabling than the current 40 percent 
rating reflects. 

Although the veteran underwent a VA examination in April 
2003, the Board notes that she has expressed dissatisfaction 
with the adequacy of that examination, as it was conducted by 
an advanced practice nurse (APN), as opposed to a 
neurologist.  The Board emphasizes that there is no inherent 
requirement that only certain types of medical personnel 
perform VA examinations.  See 38 C.F.R. §§ 3.159, 3.326 
(2006).  Generally under VA law, the only requirement for 
competency to provide medical evidence is that the person be 
a licensed health care professional, and a nurse's opinion 
has been accepted by the Court as competent medical evidence.  
See YT v. Brown, 9 Vet. App. 195, 201 (1996); Goss v. Brown, 
9 Vet. App. 109 (1996); see also Pond v. West, 12 Vet. App. 
341 (1999).

Nonetheless, the Board finds that the April 2003 examination 
was inadequate for rating purposes, primarily because there 
was no review of claims file.  VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  In addition, the 
veteran has not been afforded a VA orthopedic examination 
since 2003; therefore, further examination is required so 
that the decision is based on a record that contains a 
current examination.  An examination too remote for rating 
purposes cannot be considered "contemporaneous."  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In reviewing the remaining evidence of record, it is also 
apparent that the veteran has significant neurological 
symptoms, but it is not clear whether they are due to her 
non-service-connected multiple sclerosis, as opposed to her 
service-connected lumbar spine disability.  It is pertinent 
to note that, under the criteria for rating diseases and 
injuries of the spine in effect since September 26, 2003, 
associated neurological abnormalities, to include but not 
limited to bowel or bladder impairment, may be rated 
separately.  To that end, the veteran should undergo VA 
examination to obtain findings specific to the rating 
criteria for a higher evaluation for her lumbar spine 
disability.  To the extent possible, the examiner should 
distinguish symptoms attributable to the service-connected 
lumbar spine disability from those attributable to the non-
service-connected multiple sclerosis.  The Board points out 
that if it is not medically possible to distinguish the 
effects of service-connected and non-service-connected 
conditions, the reasonable doubt doctrine


mandates that all signs and symptoms be attributed to the 
veteran's service-connected condition.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2006).  

The veteran also contends that she has a left knee disorder 
that is caused or aggravated by her service-connected right 
knee and/or back disorders.  The Board notes that the April 
2003 VA examination report does not sufficiently address the 
question of whether the veteran has additional disability 
resulting from aggravation of her non-service-connected left 
knee by any service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 
3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
also for the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  Accordingly, a definitive 
medical opinion on the question of whether there has been a 
measurable permanent increase of a non-service-connected left 
knee disability caused by a service-connected disability is 
also needed. 

The Board further notes that 38 C.F.R. § 3.310 has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  The RO will need to assess the claim with 
consideration of the regulatory amendment in this appeal.

Finally, as the veteran's claims could have a significant 
impact on her TDIU claim, these issues are inextricably 
intertwined and it is appropriate to defer consideration of 
the TDIU claim until the development requested is complete.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).

Any additional relevant records of VA or private treatment 
that are not currently of record should be obtained and 
associated with the claims file.  

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment.  After the veteran has signed 
the appropriate releases, those records 
which are not already in the claims 
folder should be obtained.  Specifically, 
the RO should obtain all outstanding 
pertinent medical records, to include 
(but not limited to) records from the 
Reno VAMC referred to during the July 
2006 videoconference hearing.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that she 
may be provided the opportunity to obtain 
and submit those records. 

2.  Thereafter, arrange for the veteran 
to undergo neurological and orthopedic 
examinations, by physicians.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
that examination of the veteran.

a.  The claims file must be made 
available to each physician designated 
to examine the veteran, and each 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, 
together with the rationale for the 
comments and opinions expressed.

b.  The neurologist should describe 
all neurological manifestations and 
symptomatology and offer an opinion as 
to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected lumbar spine 
disability, as distinguished from the 
non-service-connected multiple 
sclerosis.  If it is not feasible to 
make these differentiations, the 
examiner is requested to indicate that 
and explain why it cannot be done.  

c.  The orthopedic examiner should 
conduct range of motion testing of the 
lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He/she should 
also render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or in coordination associated with 
the lumbar spine.  If pain on motion 
is observed, the examiner should 
indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran likely experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The physician should also indicate 
whether there is any ankylosis of the 
spine, and if so, whether such is 
favorable or unfavorable, and the 
extent of such ankylosis.  

d.  Considering all neurological and 
orthopedic examination findings, the 
orthopedist should indicate whether it 
is possible to separate the lumbar 
spine symptoms from those attributable 
to the veteran's non-service-connected 
multiple sclerosis.  If so, or if it 
is not possible to separate symptoms 
of lumbar spine symptoms from those of 
the non-service-connected multiple 
sclerosis, the physician should render 
findings responsive to the criteria 
for rating intervertabral disk (IVDS) 
and specifically, comment as to the 
existence and frequency of any of the 
veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  The 
physician should opine whether, over 
the last 12-month period, the 
veteran's incapacitating episodes had 
a total duration of at least six 
weeks.

e.  The physician should also render 
an opinion as to the effect that the 
service-connected lumbar spine has, if 
any, on the veteran's current level of 
occupational impairment.  Moreover, 
the physician should render an opinion 
as to whether the disability alone 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the physician should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.



3.  As to the left knee claim, the 
orthopedic physician should then elicit 
from the veteran a detailed history 
regarding the onset and progression of an 
relevant left knee symptoms.  All 
indicated tests and studies should be 
performed, and the physician should 
review the results of any testing prior 
to completing the report.  A complete 
diagnosis should be given.

a.  In the examination report, the 
physician should discuss the nature 
and extent of any current left knee 
disorder and then set forth the 
medical probability of whether it is 
at least as likely as not that any 
currently demonstrated non-service-
connected left knee disorder has been 
aggravated by the service-connected 
right knee and/or back disorders.  

b.  If such aggravation is found, the 
examiner should provide an estimate of 
the degree of left knee disability 
over and above the degree of 
disability that would exist without 
the aggravation caused by the 
veteran's either service-connected 
disability, e.g., is the degree of 
increased left knee symptomatology 10 
percent, 20 percent, etc., above the 
baseline symptomatology after the 
effects of the service-connected right 
knee or back disabilities are first 
considered?  The increment should be 
identified and defined in terms of 
actual reported findings on 
examination.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  Make a 
determination as to whether the veteran 
meets the rating criteria for TDIU set 
forth in 38 C.F.R. §§ 4.15, 4.16(a) and 
whether she is precluded, solely by 
service-connected disabilities, from 
following a substantially gainful 
occupation, to support a TDIU.  

5.  If the benefits sought on appeal 
remain denied, furnish the veteran and 
her representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



